Citation Nr: 1815245	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1976.  The appellant and Veteran were married in July 2007.  The Veteran died in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2009, the appellant testified at a hearing before a decision review officer (DRO).  A transcript is of record.

This matter was previously remanded by the Board in January 2013 with instructions to further develop the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.
As noted above, the case was previously remanded in January 2013.  This issue was remanded in order for the AOJ to send the appellant appropriate Veterans Claims Assistance Act (VCAA) notification pertaining to her claim of having a "deemed valid" marriage to the Veteran and also to request that she submit a statement regarding whether she was aware that the State of Indiana did not recognize common-law marriages.  It was further requested that the appellant submit information showing that she lived with the Veteran as a married couple prior to his death.  In order to establish the time period, the appellant was to be asked to submit any records showing that they shared the same address for a period of time at least one year prior to his death, such as copies of bills; rental agreements; lease agreements; tax returns; lay statements/affidavits; or any other evidence that reflected they had the same address.  The requested VCAA notice was provided in March 2015.  

In March 2015 the appellant submitted a copy of an undated utility bill for the Veteran and a "disconnect notice" with the Veteran's name and address.  Neither of these documents had the appellant's name listed.  It appears as though the appellant misunderstood what documents she was being asked to submit, but made a good faith effort in order to produce the requested documents.  To support her claim, the appellant should submit copies of the above requested material that contain both her name and the Veteran's name documenting the same address and are dated prior to February 2007; or provide items such as a bill in her name, documenting her address, dated prior to February 2007, along with a bill in the Veteran's name, documenting his address, dated prior to February 2007.  Such evidence noting that both the appellant and the Veteran lived at the same place at the same time at least one year prior to the Veteran's death may help support her claim.

Furthermore, the appellant submitted a personal statement in March 2015, but did not indicate whether she was aware that the State of Indiana did not recognize common-law marriages.  Once again, it appears as though the appellant misunderstood what she was being asked to submit, but made a good faith effort in order to produce what was asked.  

In light of the significant impact that the requested documents could have on the adjudication of the appellant's claim, the Board is inclined to provide the appellant one more chance to provide these records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant submit a signed statement regarding whether she was aware that the State of Indiana does not recognize common-law marriages.

2.  Request that the appellant submit information showing that she lived with the Veteran as a married couple prior to his death.  In order to establish the time period, the appellant should be asked to submit any records showing that they shared the same address for a period of time of at least one year prior to his death.  The documents must be dated.  She may submit any supporting evidence, such as copies of bills, rental agreement, lease agreement, tax returns, or any other evidence, which reflect that the Veteran and the appellant shared the same address.  To best support her claim, the documents submitted should -either separately or combined - reflect that the appellant lived at a certain address, that the Veteran lived at the same address, and that the couple lived at that same address at least one year prior to February 2008.  

3.  Request that the appellant submit lay statements/affidavits showing that she lived with the Veteran as a married couple prior to his death.

4.  After completing any additional notification or development deemed necessary, the appellant's claim should be readjudicated.  If the claim remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




